DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of February 24, 2021 which amended claims 1 and 4-9.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 21 “at least one” should be inserted before “suction opening”.  Appropriate correction is required. A similar change should be made at claim 8 line 3 and claim 9 line 7.
Claim 1 is objected to because of the following informalities:  in line 22 “compressible” should be inserted before “fluid”.  Appropriate correction is required. A similar change should be made at claim 9 line 14.
Claims 4 and 5 are objected to because of the following informalities:  in line 2 “circumferential” should be inserted before “wall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because in claim 1 line 3 it is unclear what elements the “gap” is defined between, i.e. between the vibration unit and what other element. Also, in line 3 the wording of the “vibration unit surrounded by a gap comprising a disk-shaped piezo electric actuator”.  As worded it is unclear if it is the vibration unit or the gap that comprises the actuator.
	In claim 1 lines 5 and 6 it is unclear what the reference frame for is for judging “inner side” and the “centrally disposed…opening”.
	In claim 1 line 10 it is unclear if the “suction opening” and the “output opening” are located in the housing or the vibration unit.
	In claim 1 lines 13 and 14 it is unclear if “it” refers to the closed half-space or the piezo actuator.
In claim 1 line 15 it is unclear if the “at least one suction opening” includes as one of the openings the “suction opening” of line 10.
In claim 1 line 15 it is unclear what the reference frame is for judging “an underside opposite” the vibration unit.
In claim 1 lines 15 and 16 it is unclear if each of the “at least one suction opening” include a suction channel or if there is one channel for all the openings.

In claim 1 line 21 the limitation “the half-space (H) containing the piezo actuator” is confusing because the housing is said to cover the vibration unit having the actuator and the half-space is set forth as also covering the actuator. Claim 9 is similarly confusing at lines 14 and 15.
In claim 2 line 3 the limitation saying that the housing receives all “moving components including gaps” is confusing because a gap is a space not a component.
In claim 3 it is unclear how claim 3 is intended to further limit the claims since claim 1 already sets forth that the housing covers the actuator. Therefore, it is unclear if the moveable components being referred to are other elements or what specific elements are being referred to.
In claim 6 it is unclear if the claim intends that the piezo actuator is arranged in the pump chamber or outside of the pump chamber.
In claim 7 line 2 it is unclear of the gap mentioned is the same gap as set forth in claim 1 or a different gap.
In claim 8 line 4 “(s)” should be deleted after “opening” since there is no antecedent basis for a plurality of suction openings.
In claim 9 line 4 it is unclear what the reference frame is for judging “it curves against the direction of the blower opening”. It is unclear if this means a directions towards or away from the blower opening.
Claims 10 and 11 are confusing when considered together. Given the single disclosed structure and the disclosed (such as Figs, 3 and 4) and the fact that the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 9-11, as understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tanaka et al (USPAP 2016/0010636).
Tanaka et al discloses a micropump comprising a vibration unit (centrally located in Figs. ) surrounded by a gap (labeled in the annotated drawing below) comprising a disk-shaped piezo actuator (40) disposed on a vibration diaphragm (60), and a vibration plate (80) disposed opposite to an inner side of the vibration diaphragm and having a centrally disposed blower opening (81), as well as a circumferential wall (70) disposed 

    PNG
    media_image1.png
    401
    689
    media_image1.png
    Greyscale

As shown in the annotated Fig. above Tanaka et al disclose the housing cover and the housing body, these elements cover at least portions of the movable components, as set forth in claim 2.
With regards to claim 5 as clearly shown above the vibration plate 80 and the circumferential wall 70 are separate elements.
With regards to claim 9 the device as shown in Figs. 4A and 4B are operated as claimed with Fig. 4A representing the suction phase and Fig. 4B representing the discharged phase.
With regards to claims 10 and 11 the Tanaka et al references disclose the structure and the pump as claimed and as set forth with regards to claim 9 above is operated by the same method. Therefore, the pump of Tanaka et al would execute the same motions as they are understood in claims 10 and 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al.
As set forth above Tanaka et al discloses the invention substantially as claimed but does not disclose that the vibration plate and the wall are integral (claim 4) or the specific sizes as set forth in claims 7 and 8, including the height and the diameters of the openings. At paragraph [0065] Tanaka et al do disclose a number of similar dimensions including the piezo electric actuator being between 5 and 50 mm (it is set forth as being 11mm).
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to make the vibration plate and the circumferential wall of Tanaka et al be integral, since it has been held that forming in one piece an article which was formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application no criticality for the claimed limitations has been disclosed.
	Further with regards to the particular dimensions set forth in claims 7 and 8, at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- size the dimensions of housing including the height and the diameters of the openings in dependence upon the particular flowrates and volumes In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al in view of Seto et al (USPAP 2006/0245947).
As set forth above Tanaka et al discloses the invention substantially as claimed but does not disclose that the actuator is arranged gas-tight with respect to the pump chamber. Seto et al discloses a similar actuator 311 driven diaphragm 313 pump having a radial suction opening and channel 121 communicating to a pump chamber 125 and an outlet opening 124. The actuator 311 is sealed from the pump chamber by the housing 301, 321 and the diaphragm 311. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a housing around the actuator section of Tanaka et al as taught by Seto et al in order to prevent the actuator from becoming damaged by the outside environment.

	  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujisaki et al, Houston, Tomita et al and Okaguchi et al disclose actuator driven diaphragm pumps.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



  /CHARLES G FREAY/  Primary Examiner, Art Unit 3746                                                                                                                                                                                                      

CGF
March 12, 2022